Case 9:20-cv-81205-RAR Document 84-2 Entered on FLSD Docket 08/04/2020 Page 1 of 3




                        EXHIBIT
                           2
               Case 18-19121-RBR
 Case 9:20-cv-81205-RAR            Doc 806-4
                          Document 84-2       Filed
                                        Entered     07/22/19
                                                on FLSD      Page
                                                         Docket    2 of 3
                                                                08/04/2020 Page 2 of 3

1 Global Capital, LLC and 1 West Capital, LLC
Liquidation Analysis
August 1, 2019




                                              NOTES
                                                           Plan
                                                      of Liquidation    Chapter 7
Cash Balance                                   1       $88,819,000      $88,819,000

Future Collections Estimates
     MCA                                       2        $15,000,000       $7,500,000
     Litigation - Collections                  3         $5,500,000       $4,125,000
     Receivership                              4         $4,500,000       $4,500,000
     Litigation - Bankruptcy                   5         $4,000,000       $2,000,000
                                                       $29,000,000      $18,125,000

Gross Recovery Estimate                        6      $117,819,000     $106,944,000

Administration Claims:
     Fees/holdback through 10-01-19            7        ($2,000,000)     ($2,000,000)
     Operating Budget thru 10-01-19            8        ($1,077,000)     ($1,000,000)
     Insurance                                 9          ($150,000)
     Prof Fees Thru Confirmation 10-01-19     10        ($3,339,000)     ($3,339,000)
     Total Administration Claims                       ($6,566,000)     ($6,339,000)

Projected Total Cash for Trust                        $111,253,000     $100,605,000

Liquidating Trust Expenses - Operating Period
      Operating Budget                        11          ($681,000)       ($500,000)
      Professional Fees                       12        ($1,758,000)     ($5,000,000)
      US Trustee Fees                         13          ($600,000)
      Chapter 7 Fee (3%)                      14                         ($3,018,150)
      Non Operating Professional Fees         15        ($2,000,000)
      Total Plan Expenses                              ($5,039,000)     ($8,518,150)

Projected Cash to Distribute                          $106,214,000      $92,086,850

Secured and Priority Claims
     Secured claims                           16        ($2,500,000)     ($2,500,000)
     Priority claims                          17        ($1,000,000)     ($1,000,000)

Sub Total                                              ($3,500,000)     ($3,500,000)

Projected Cash to General Unsecured Claims    18      $102,714,000      $88,586,850

      Estimate of Claims Basis                19      $300,000,000     $400,000,000

Projected Distribution Recovery               20                34%             22%
              Case 18-19121-RBR
Case 9:20-cv-81205-RAR            Doc 806-4
                         Document 84-2       Filed
                                       Entered     07/22/19
                                               on FLSD      Page
                                                        Docket    3 of 3
                                                               08/04/2020 Page 3 of 3

1 Global Capital, LLC and 1 West Capital, LLC
Liquidation Analysis
August 1, 2019




NOTES:

 1    Cash balance is as of July 15, 2019.
      MCA portfolio collections managed in house by the collection department with a team in
 2
      place.
 3    Litigation collections are outside contingent collection firms.
      Receivership matters include future receipts from Bright Smile, Ganador and other
 4
      receivership related matters.
      Litigation - Bankruptcy is an estimate of general bankruptcy litigation matters, including
 5
      preference and avoidance matters and professional litigation.
 6    Gross recovery estimate is a projection and may materially change.
 7    Projection of professional fee holdbacks for the Chapter 11 period.
 8    Operating Budget is staff and operations through the plan Effective Date.
 9    Insurance includes Director and Officer insurance.
 10   Professional Fees includes an estimate of fees yet to be incurred through October 1.

 11
      Liquidating Trust expenses are a budget and at a run rate through December 31, 2019.
      Professional fees are related to the Liquidating Trust. Chapter 7 Fees would be materially
 12
      higher based upon a new team and a new strategy to manage the matter.
 13   US Trustee Fees are estimated based upon distributions.
 14   Chapter 7 compensation is capped at a statutory 3% fee.
      Non Operating Professional fees includes fees for counsel, accountants and litigation matters
 15
      for the duration of the case post operations.
 16   Secured claims are currently an estimate, subject to further review and objections.
 17   Priority claims are currently an estimate, subject to further review and objections.
      Projected Cash to distribute is an estimate, subject to material changes and will occur over a
 18
      time period of one to three years.
      The current estimate does not include:
      * The SEC claim of $285,599,532, which the Plan Proponents believe will resolved
      consensually.
      * The Travis, Oliphant and Collins claims totaling $151,778,601, subject to pending
 19
      objection and pending litigation.
      The estimate of claims basis is a projection assuming gross claims will be reduced to an
      amount in this range. Material changes can occur to the final claims basis. The claims basis
      will likely be higher in a Chapter 7.
      Projected distribution and recovery is a projection based upon a number of estimates for the
 20   amount of recoveries and the amount of costs incurred and to be incurred by the estate to
      finalize the matter.
